Exhibit 10.1

 

OFFICE PROPERTIES INCOME TRUST

 

Summary of Trustee Compensation

 

The following is a summary of the currently effective compensation of the
Trustees of Office Properties Income Trust (the "Company") for services as
Trustees, which is subject to modification at any time by the Board of Trustees
(the "Board") or the Compensation Committee of the Board, as applicable:

 

·                  Each Independent Trustee receives an annual fee of $75,000
for services as a Trustee. The annual fee for any new Independent Trustee is
prorated for the initial year.

 

·                  Each Independent Trustee who serves as a committee chair of
the Board’s Audit Committee, Compensation Committee or Nominating and Governance
Committee receives an additional annual fee of $17,500, $12,500 and $12,500,
respectively. The committee chair fee for any new committee chair is prorated
for the initial year.

 

·                  The Lead Independent Trustee receives an additional annual
cash retainer fee of $15,000 for serving in this role.

 

·                  Each Trustee receives a grant of 3,000 of the Company’s
common shares of beneficial interest on the date of the first Board meeting
following each annual meeting of shareholders (or, for Trustees who are first
elected or appointed at other times, on the day of the first Board meeting
attended).

 

·                  The Company generally reimburses all Trustees for travel
expenses incurred in connection with their duties as Trustees and for out of
pocket costs incurred in connection with their attending certain continuing
education programs.

 

--------------------------------------------------------------------------------